NUMBER 13-18-00032-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

SERGIO V. EDISON,                                                           Appellant,

                                           v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

                On appeal from the County Court
                    of Goliad County, Texas.
____________________________________________________________

                          MEMORANDUM OPINION

 Before Chief Justice Valdez and Justices Rodriguez and Benavides
            Memorandum Opinion by Justice Rodriguez

      Appellant, Sergio V. Edison, was convicted of possession of marihuana.          On

January 12, 2018, appellant filed a notice of appeal by and through his attorney. The

appellant failed to file a designation and make arrangement for preparation of the clerk’s

record. On March 5, 2018, this Court abated the appeal and ordered the trial court to

determine whether appellant was indigent and desired to prosecute this appeal.
       The trial court held a hearing on March 28, 2018 and made findings that the

defendant failed to appear at the hearing, correspondence send to defendant’s last known

mailing address had not been returned, and defendant had not returned a signed copy of

the certification of defendant’s right to appeal.

       On April 10, 2018, this Court issued a supplemental order of abatement, directing

the trial court to determine whether appellant can be located and whether appellant has

abandoned his appeal. The trial court held a hearing on June 20, 2018. Three attempts

were made to subpoena appellant and the sheriff’s deputy serving the subpoena

contacted the defendant’s mother who does not know how to get in contact with appellant.

The trial court found that appellant cannot be located, every reasonable avenue to locate

him has been exhausted, and appellant has abandoned his appeal. Accordingly, this

appeal is hereby reinstated.

       Based upon the recommendations of the trial court that appellant has abandoned

his appeal, we conclude that good cause exists to suspend the operation of Rule 42.2(a)

in this case. See TEX. R. APP. P. 2. Accordingly, we dismiss the appeal.



                                                             NELDA V. RODRIGUEZ
                                                             Justice


Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
30th day of August, 2018.




                                              2